Exhibit 99.2 Third Quarter 2016 Supplemental Information TABLE OF CONTENTS Company Information 3 Forward-Looking Statements 5 Earnings Release Text 6 Financial Highlights 10 Balance Sheets Consolidated by quarter 11 Statements of Operations, FFO & CORE FFO Consolidated 12 Consolidated – Trailing 5 Quarters 13 Fee and Other Income 14 EBITDA and Coverage Ratios 15 Portfolio Data: Lending 16 Real Estate Summary 17 Real Estate Properties, Changes in the portfolio 18 Real Estate Properties at September 30, 2016 19 Indebtedness Overview 20 Definitions 21 2 RAIT Financial Trust September 30, 2016 Company Information: RAIT Financial Trust is an internally-managed real estate investment trust that provides debt financing options to owners of commercial real estate and invests directly into commercial real estate properties located throughout the United States. In addition, RAIT is an asset and property manager of real estate-related assets. Corporate Headquarters Two Logan Square 100 N. 18th Street, 23rd Floor Philadelphia, Pa 19103 Trading Symbol NYSE: “RAS” Investor Relations Contact Andres Viroslav Two Logan Square 100 N. 18th Street, 23rd Floor Philadelphia, Pa 19103 3 Common and Preferred Stock Information: For the Three Months Ended September 30, 2016 June 30, March 31, 2016 December31, September30, Common: Share Price, period end $ Share Price, high $ Share Price, low $ Dividends declared $ Dividend yield, period end % Common shares outstanding Weighted Average common shares, basic Weighted Average common shares, diluted Preferred: Series A Shares outstanding Share price, period end $ Par, per share $ Dividend $ Yield % Series B Shares outstanding Share price, period end $ Par, per share $ Dividend $ Yield % Series C Shares outstanding Share price, period end $ Par, per share $ Dividend $ Yield % Series D (not publicly traded) Shares outstanding Par, per share $ Coupon % 4 Forward-Looking Statements This supplement may contain certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements can generally be identified by our use of forward-looking terminology such as “guidance,” “may,” “plan”, “will,” “should,” “expect,” “intend,” “anticipate,” “estimate,” “believe,” “seek,” “opportunities” or other similar words or terms. Because such statements include risks, uncertainties and contingencies, actual results may differ materially from the expectations, intentions, beliefs, plans or predictions of the future expressed or implied by such forward-looking statements. These risks, uncertainties and contingencies include, but are not limited to: overall conditions in commercial real estate and the economy generally; whether market conditions will enable us to continue to implement our capital recycling and debt reduction plan involving selling properties and repurchasing or paying down our debt; whether we will be able to originate sufficient bridge loans and whether market conditions will permit us to complete our sixth floating rate securitization during the second half of 2016; whether the timing and amount of investments, repayments, any capital raised and our use of leverage will vary from those underlying our assumptions; changes in the expected yield of our investments; changes in financial markets and interest rates, or to the business or financial condition of RAIT or its business; whether RAIT will be able to originate loans in the amounts assumed; whether RAIT will generate any CMBS gain on sale profits; whether the amount of loan repayments will be at the level assumed; whether the Internalization Closing will occur and whether our management changes will be successfully implemented; whether RAIT will be able to dispose of its industrial portfolio or sell the other properties; the availability of financing and capital, including through the capital and securitization markets; costs, uncertainty and disruption caused by or related to the actions of activist shareholders, and those disclosed in RAIT’s filings with the Securities and Exchange Commission. RAIT undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as may be required by law. 5 RAIT Financial Trust Announces Third Quarter 2016 Financial Results PHILADELPHIA, PA — November 3, 2016 — RAIT Financial Trust (“RAIT”) (NYSE: RAS) today announced third quarter 2016 financial results.All per share results are reported on a diluted basis. Highlights As part of RAIT’s capital recycling and debt reduction plan: - RAIT entered into an agreement with Independence Realty Trust, Inc. (“IRT”) to sell IRT’s external advisor and RAIT’s multi-family property management business to IRT for $43.0 million.Additionally, as part of the agreement, RAIT sold its IRT stock ownership position to IRT generating $62.2 million in gross proceeds. - RAIT sold twelve properties totaling $191.8 million for the nine-months ended September 30, 2016, excluding IRT property sales, and four properties for $125.9 million during the quarter ended September 30, 2016.RAIT generated $24.0 million in GAAP gains and $15.1 million of net proceeds for the nine-month period ended September 30, 2016, excluding IRT’s property sales. - RAIT’s indebtedness, based on principal amount, declined by $440.0 million during the nine-month period ended September 30, 2016. Financial results: - GAAP Earnings (loss) per share of $0.00 for the quarter ended September 30, 2016 compared to earnings (loss) per share of ($0.07) for the quarter ended September 30, 2015.GAAP Earnings (loss) per share of ($0.28) for the nine-months ended September 30, 2016 compared to earnings (loss) per share of $0.06 for the nine-months ended September 30, 2015. - Cash Available for Distribution (“CAD”) per share of $0.12 for the quarter ended September 30, 2016 compared to $0.20 for the quarter ended September 30, 2015.CAD per share of $0.37 for the nine-months ended September 30, 2016 compared to $0.59 for the nine-months ended September 30, 2015. - RAIT declared a third quarter dividend of $0.09 per common share on September 19, 2016. Scott Schaeffer, RAIT’s Chief Executive Officer, said, “During the quarter we continued to take advantage of strong markets in which to sell RAIT properties as part of our capital recycling and debt reduction plan. Though we remain selective with our loan originations we are on track to complete our sixth floating rate securitization during the fourth quarter of 2016.” IRT Management Internalization and Future RAIT Management Changes On September 27, 2016, RAIT entered into an agreement with IRT permitting IRT to internalize its management and separate from RAIT.The agreement provides for RAIT to sell IRT’s external advisor, a RAIT subsidiary, and assets making up RAIT’s multi-family property management business to IRT for $43.0 million. RAIT expects this sale to close (the “Internalization Closing”) by year end.Additionally, this agreement provided for RAIT to sell (the “IRT Stock Sale”) all of its shares of IRT common stock back to IRT.On October 5, 2016, the IRT Stock Sale occurred and IRT paid RAIT approximately $62.2 million for approximately 7.3 million shares of IRT common stock.
